Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 1 of 9 Page ID #:912




 1                                                                                             O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   STEPHEN CUMMINGS,                               Case No. 2:20-cv-04443-ODW(PVCx)
12                       Plaintiff,
13         v.                                        ORDER GRANTING MOTIONS TO
                                                     DISMISS [20][29][37] AND
14   DOLBY LABORATORIES, INC., et al.,               DENYING MOTIONS TO EXTEND
15                       Defendants.                 [55][57] AND GRANTING MOTION
                                                     FOR ATTORNEYS’ FEES [16]
16
                                       I.   INTRODUCTION
17
           On May 15, 2020, Plaintiff Stephen Cummings filed the instant suit. On July
18
     13, 2020, the Court held a telephonic hearing on several motions in this matter (“July
19
     Hearing”). Cummings impermissibly called into the telephonic hearing on a cellular
20
     telephone, which resulted in Cummings’s garbled transmission. As the Court had
21
     difficulty hearing Cummings despite specific instructions to appear telephonically
22
     only on a landline and sufficient notice of the hearing, the Court considered the
23
     parties’ arguments presented in the written briefs. Fed. R. Civ. P. 78; L.R. 7-15.1
24
           For the reasons below, the Court GRANTS Defendants’ Motions to Dismiss.
25
     (Mot. to Dismiss by James Cameron, Lightstorm Entertainment, Inc., Paramount
26
     Home Entertainment, Inc., Paramount Pictures Corp., Twentieth Century Fox Film
27
28   1
      At the July Hearing, the Court also denied the Motion to deem Cummings a vexatious litigant.
     (ECF No. 17.)
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 2 of 9 Page ID #:913




 1   Corp., (collectively, “Cameron Group”) (“Cameron Group Mot.”), ECF No. 20; Mot.
 2   to Dismiss by Dolby Laboratories, Inc. (“Dolby”) (“Dolby Mot.”), ECF No. 29; Mot.
 3   to Dismiss by Sony Pictures Entertainment, Inc. (“Sony”) (“Sony Mot.”), ECF
 4   No. 37.) Consequently, the Court DENIES Cummings’s Motions for Extensions of
 5   Time to Serve various Defendants. (ECF Nos. 55, 57.) The Court also addresses the
 6   Cameron Group’s Motion for Attorneys’ Fees. (Mot. for Attys’ Fees, ECF No. 16.)
 7                           II.   FACTUAL BACKGROUND
 8         This lawsuit is Cummings’s third attempt to recover from Defendants
 9   Lightstorm Entertainment, Inc., Sony Pictures Entertainment, Inc., Paramount Pictures
10   Corp., Paramount Home Entertainment, Inc., Twentieth Century Fox Film Corp., and
11   James Cameron and first attempt against Dolby Laboratories, Inc. (collectively,
12   “Defendants”) based on allegations that Defendants adapted the 1997 motion picture
13   Titanic from Cummings’s life story. (See Notice of Removal Ex. A (“Compl.”), ECF
14   No. 1-1.)
15         On May 19, 2017, Cummings first filed this lawsuit in the Middle District of
16   Florida. See Compl.; Cummings v. Cameron, No. 6:17-cv-00908-CEM (M.D. Fla.
17   May 19, 2017) (“Cummings I”). That case was dismissed because Cummings failed
18   to comply with the local rules. Cummings v. Cameron, No. 6:17-cv-1897 ORL41
19   (DCI), 2018 WL 5629931, at *2 n.2 (M.D. Fla. Oct. 31, 2018).
20         Plaintiff filed a second lawsuit at the same venue on November 2, 2017. See
21   Cummings v. Cameron, No. 6:17-CV-1897 ORL41 (DCI) (M.D. Fla. Oct. 10, 2018)
22   (“Cummings II”). The case was dismissed with prejudice. Cummings II, No. 6:17-cv-
23   1897-Orl-41DCI, 2018 WL 5629931, at *2 (M.D. Fla. Oct. 31, 2018), appeal
24   dismissed, No. 18-14836-D, 2019 WL 6249386 (11th Cir. June 25, 2019).
25         In the instant matter, all Defendants move to dismiss this case on the basis of
26   res judicata or collateral estoppel. (See Cameron Group Mot., Dolby Mot., Sony
27   Mot.) Additionally, Dolby moves to dismiss for failure to state a claim. (See Dolby
28




                                               2
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 3 of 9 Page ID #:914




 1   Mot.) Finally, the Court addresses the Cameron Group’s Motion for Attorneys’ Fees.
 2   (See Mot. for Atty Fees.)
 3                               III.     LEGAL STANDARD
 4         A court may dismiss a complaint under Federal Rule of Civil Procedure
 5   (“Rule”) 12(b)(6) for lack of a cognizable legal theory or insufficient facts pleaded to
 6   support an otherwise cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
 7   F.2d 696, 699 (9th Cir. 1988). “To survive a motion to dismiss . . . under Rule
 8   12(b)(6), a complaint generally must satisfy only the minimal notice pleading
 9   requirements of Rule 8(a)(2)”—a short and plain statement of the claim. Porter v.
10   Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ. P. 8(a)(2). The
11   “[f]actual allegations must be enough to raise a right to relief above the speculative
12   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The “complaint must
13   contain sufficient factual matter, accepted as true, to state a claim to relief that is
14   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
15   marks omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic
16   recitation of the elements of a cause of action will not do.’” Id. (citing Twombly, 550
17   U.S. at 555).
18         Whether a complaint satisfies the plausibility standard is a “context-specific
19   task that requires the reviewing court to draw on its judicial experience and common
20   sense.” Id. at 679. A court is generally limited to the pleadings and must construe all
21   “factual allegations set forth in the complaint . . . as true and . . . in the light most
22   favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.
23   2001).   But a court need not blindly accept conclusory allegations, unwarranted
24   deductions of fact, and unreasonable inferences. Sprewell v. Golden State Warriors,
25   266 F.3d 979, 988 (9th Cir. 2001).
26         Where a district court grants a motion to dismiss, it should generally provide
27   leave to amend unless it is clear the complaint could not be saved by any amendment.
28




                                                 3
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 4 of 9 Page ID #:915




 1   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 2   1025, 1031 (9th Cir. 2008).
 3                                         IV.     DISCUSSION2
 4          Defendants move to dismiss this case on the basis of res judicata or collateral
 5   estoppel. (See Cameron Group Mot.; Dolby Mot.; Sony Mot.) Additionally, Dolby
 6   moves to dismiss for failure to state a claim. (See Dolby Mot.) Finally, the Court
 7   addresses the Cameron Group’s Motion for Attorneys’ Fees. (Mot. for Atty Fees.)
 8   A.     Failure to State a Claim
 9          The Court addresses Dolby’s motion first.                   Dolby correctly asserts that
10   Cummings only made two allegations against it in the entirety of his Complaint—first,
11   to assert that Cameron is the owner of Dolby, and second, to allege that all Defendants
12   including Dolby engaged in a conspiracy. (Compl. ¶¶ 8, 11.) “To establish a common
13   law claim for civil conspiracy, [plaintiff is] required to prove by clear, cogent, and
14   convincing evidence that (1) two or more people combined to accomplish an unlawful
15   purpose, or combined to accomplish a lawful purpose by unlawful means[ ] and (2)
16   the conspirators entered into an agreement to accomplish the conspiracy . . .. Mere
17   suspicion or commonality of interests is insufficient to prove a conspiracy.” Conklin
18
19
20   2
       Cameron Group and Sony request for judicial notice of Cummings’s prior lawsuits. (Reqs. for
     Judicial Notice, ECF Nos. 21, 38.) Dolby requests judicial notice of corporate disclosure
21
     documents. (Req. for Judicial Notice, ECF No. 30.) Finally, Cummings requests judicial notice of
22   various documents as well. (Pl.’s Req. Judicial Notice, ECF No. 27.) “A court may . . . consider
     certain materials . . . [including] matters of judicial notice” when ruling on a Rule 12(b)(6) motion to
23   dismiss. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); see also Fed. R. Evid. 201
     (providing that judicial notice may be appropriate where facts are not subject to reasonable dispute).
24
     The Court GRANTS requests by Cameron Group and Sony to judicially notice the order granting
25   the motion to dismiss in Cummings II, No. 6:17-cv-1897 (M.D. Fla.) The Court also GRANTS the
     requests to consider the ownership of Dolby as such information is publicly available. Oklahoma
26   Firefighters Pension & Ret. Sys. v. IXIA, 50 F. Supp. 3d 1328, 1349 (C.D. Cal. 2014) (Morrow, J.)
27   (“Courts can consider securities offerings and corporate disclosure documents that are publicly
     available”) (citing Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1064 n.7 (9th
28   Cir. 2008)). The Court DENIES all other requests as the Court does not consider those materials in
     the disposition of the motions to dismiss.



                                                        4
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 5 of 9 Page ID #:916




 1   v. Univ. of Washington Med., No. C:18-0090-RSL, 2018 WL 5895352, at *4 (W.D.
 2   Wash. Nov. 9, 2018), aff’d, 798 F. App’x 180 (9th Cir. 2020).
 3         First, the Court “need not [ ] accept as true allegations that contradict matters
 4   properly subject to judicial notice.” Sprewell v. Golden State Warriors, 266 F.3d 979,
 5   988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001).
 6   The Court took judicial notice of the corporate disclosures demonstrating that
 7   Cameron does not own Dolby and thus, the Court does not accept as true Cummings’s
 8   allegation that Cameron owns Dolby.
 9         Without this assertion Cummings fails to connect Dolby to the conduct of the
10   remaining Defendants and thus, fails to sufficiently allege a claim for conspiracy.
11   Additionally, as discussed in detail below, Cummings’s claims against the remaining
12   Defendants are barred by res judicata. Thus, the Court finds that no additional
13   allegations could cure Cummings’s deficiency or properly raise a claim that Dolby
14   engaged in a conspiracy to use Cummings’s likeness in the film Titanic. Accordingly,
15   the Court DISMISSES without leave to amend claims against Dolby.
16   B.    Res Judicata
17         Next, the Court addresses the Cameron Group Motion and Sony Motion to
18   dismiss Cummings’s complaint based on res judicata. (See Cameron Group Mot.;
19   Sony Mot.) Res judicata bars lawsuits based on “any claims that were raised or could
20   have been raised in a prior action.” Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th
21   Cir. 2002) (emphasis and internal quotation marks omitted). Res judicata applies to
22   bar a suit where there is “(1) an identity of claims; (2) a final judgment on the merits;
23   and (3) identity or privity between parties.” Id.
24         1.     Identity of Claims
25         First, to establish identity of claims, the Court considers whether: (1) “the two
26   suits arise out of the same transactional nucleus of facts”; (2) “rights or interests
27   established in the prior judgment would be destroyed or impaired by prosecution of
28   the second action”; (3) “the two suits involve infringement of the same right”; and




                                                 5
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 6 of 9 Page ID #:917




 1   (4) “substantially the same evidence is presented in the two actions.” Mpoyo v. Litton
 2   Electro–Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). Here, Cummings files an
 3   action seeking declaratory relief and damages based on infringement of common law
 4   right of publicity and copyright. (See Compl.) First, the instant matter and Cummings
 5   II arise out of the same nucleus of facts: In Cummings II, he alleged Defendants used
 6   his    “life     story,    studied      him,        and   used      his    ‘image, . . . name[,]
 7   ideas, . . . art, . . . actions, . .“music/ability vocally,” . . . personality[,] . . . character,
 8   [and] . . . interactions with others’ to create Titanic and in connection with the sale of
 9   Titanic merchandise.” Cummings II, 2018 WL 5084748, at *1 (M.D. Fla. Aug. 28,
10   2018), report and recommendation adopted in part, rejected in part, 2018 WL
11   5629931 (M.D. Fla. Oct. 31, 2018). In the instant suit, Cummings alleges that Sony
12   and the Cameron Group “have used Plaintiff’s name/image/likeness/words/
13   photograph/ideas/life history and life story/other originating with ONLY the Plaintiff,
14   to promote themselves, and/or the motion picture ‘Titanic’” (Compl. ¶ 13.) Thus, the
15   first factor weighs in favor of establishing an identity of claims. Next, the second and
16   third factors demonstrate an identity of claims because both the instant matter and
17   Cummings II dealt with claims of rights to publicity and copyright infringement;
18   reevaluating the claims dismissed in Cummings II would prejudice Defendants,
19   forcing them to expend resources litigating previously resolved cases.                 Compare
20   Cummings II 2018 WL 5084748, at *1 with Compl. ¶¶ 13–15. Finally, as the claims
21   are identical, the evidence required to establish the claims would necessarily be
22   identical. Considering the four factors, the Court finds that the identity of claims
23   element has been met.
24          2.      Final Judgment on the Merits
25          Second, the prior suits must have reached “a final judgment on the merits.”
26   Stewart, 297 F.3d at 956. “[F]inal judgment on the merits is synonymous with
27   dismissal with prejudice.” Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
28   683, 686 (9th Cir. 2005) (alteration in original) (internal quotation marks omitted).




                                                     6
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 7 of 9 Page ID #:918




 1   The prior lawsuit was dismissed with prejudice.           See Cummings II, 2018 WL
 2   5629931, at *2 (“The Amended Complaint (Doc. 44) is DISMISSED with
 3   prejudice.”) Thus, this factor is also met.
 4         3.     Identity or Privity Between Parties
 5         Third, the parties in the current action must be identical to or in privity with the
 6   parties from the prior actions. Stewart, 297 F.3d at 956. In Cummings II, Cummings
 7   filed suit against James Cameron, Lightstorm Entertainment, Inc., Sony Pictures
 8   Entertainment Inc., Paramount Pictures Corp., Paramount Home Entertainment, Inc.
 9   and Twentieth Century Fox Film Corporation, the identical parties raising this defense
10   in the instant matter. Id. Thus, there is no doubt that this requirement is satisfied.
11         4.     Cummings’s Opposition
12         Cummings filed an untimely opposition to the three motions to dismiss, which
13   the Court nonetheless accepted. (Opp’n to Mots., ECF No. 60; Min. Order, ECF
14   No. 52.) However, Cummings simply reiterates the standard, “‘Res Judicata’ does
15   NOT APPLY unless the claims have been FULLY LITIGATED”, and adds
16   inflammatory remarks, “Your Honor,-do I have to put the defendants council [sic]
17   through Law School MYSELF?????.......ahem……” (Opp’n to Mots. 3–4.)
18         Cummings’s statements are far from clear, yet the Court attempts to discern his
19   arguments.    He seems to argue that the prior judgment was obtained by fraud;
20   however, the District Court in Florida adopted in part the Report and
21   Recommendation of the Magistrate Judge who found that Cummings had filed a
22   shotgun pleading. Opp’n to Mots. 5–6; Cummings II, 2018 WL 5084748, at *5,
23   report and recommendation adopted in part, rejected in part, 2018 WL 5629931. The
24   Court finds no evidence of fraud in the prior case and no specific allegations of fraud
25   are asserted. Next, Cummings argues that he included novel common law claims in
26   the instant suit precluding a finding of res judicata; however, each cause of action
27   asserted in the Complaint are premised on his allegations that the Defendants misused
28   his rights to create and profit from the film Titanic. (Opp’n to Mots. 7; see Compl.)




                                                   7
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 8 of 9 Page ID #:919




 1   As all claims arise out of the same transactional nucleus of facts and satisfy the
 2   remaining factors of the identity of claims prong, the Court finds that any newly
 3   asserted claims are equally barred by res judicata.           Thus, Cummings fails to
 4   meaningfully oppose the motions.
 5         As all three factors of res judicata are satisfied, the Court finds that all claims in
 6   this matter are barred. Accordingly, the Court GRANTS motions to dismiss by
 7   Cameron Group and Sony. The Court DIMISSES WITH PREJUDICE all claims in
 8   the Complaint against Cameron Group and Sony. Consequently, the Court DENIES
 9   Cummings’s motions for an extension of time to serve various Defendants.
10   C.    Attorneys’ Fees
11         Finally, the Court addresses the Cameron Group’s Motion for Attorneys’ Fees.
12   “[T]he court may also award a reasonable attorney’s fee to the prevailing party as part
13   of the costs.” 17 U.S.C. § 505. The Supreme Court has suggested several factors the
14   Court can consider in its discretion: “frivolousness, motivation, objective
15   unreasonableness (both in the factual and in the legal components of the case) and the
16   need in particular circumstances to advance considerations of compensation and
17   deterrence.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 535 (1994). The Supreme Court
18   recently clarified the purpose of the fee award: “When a litigant—whether plaintiff or
19   defendant—is clearly correct, the likelihood that he will recover fees from the
20   opposing (i.e., unreasonable) party gives him an incentive to litigate the case all the
21   way to the end.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1986 (2016).
22         As the prevailing parties, Cameron Group are eligible for an award of their
23   attorneys’ fees.   Here, the Court finds that Cummings’s allegations are wildly
24   factually unreasonable as he doesn’t claim to have been on the Titanic but asserts that
25   his experience on yachts and his several love interests inspired the plot and the
26   character Rose. (Compl. ¶¶ 16, 17.) Furthermore, his claims are plainly barred by res
27   judicata and therefore, legally unreasonable. Although his motivation appears to be
28   sincere as he genuinely believes the film was based on his life, Cummings filed a




                                                  8
Case 2:20-cv-04443-ODW-PVC Document 69 Filed 09/14/20 Page 9 of 9 Page ID #:920




 1   patently frivolous case. The Court finds that the factors weigh in favor of awarding
 2   attorneys’ fees. Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1043 (9th Cir.
 3   2018) (finding the District Court abused its discretion in failing to consider the
 4   unreasonableness of plaintiff’s claim).
 5           As this is his third case premised on identical facts and circumstances, the Court
 6   finds that an award of attorney’s fees is justified to compensate the Defendants and
 7   should deter Cummings. Accordingly, the Court GRANTS the Motion for Attorneys’
 8   Fees.
 9                                     V.    CONCLUSION
10           For the reasons discussed above, the Court GRANTS Dolby’s Motion to
11   Dismiss WITHOUT LEAVE TO AMEND and Cameron Group and Sony Motions
12   to Dismiss WITH PREJUDICE. (ECF Nos. 20, 29, 37.) The Court DENIES as
13   moot Motions to Extend. (ECF Nos. 55, 57.) The Court GRANTS the Cameron
14   Group Motion for Attorneys’ Fees and invites the parties to file its Motion for
15   Attorneys’ Fees no later than October 14, 2020. The Court will enter Judgment.
16
17           IT IS SO ORDERED
18
19           September 14, 2020
20
21                                 ____________________________________
22                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                  9
